Title: To James Madison from Frederick Jacob Wichelhausen, 1 February 1806 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


                    § From Frederick Jacob Wichelhausen. 1 February 1806, Bremen. “For want of an opportunity the annexed duplicate has been retained here till today, and I have now to communicate you still, that the english and hannoverian troops in this country

have received orders to embark again for England, as soon wind and weather will permit.
                    “On the 30th Ult; the two Regiments No. 4 and 23 left this city, and the day after the regiment No. 28. and the riflemen likewise began their march to Cuxhaven and Bremerlohe for embarkation, so that only the two battalions of Guards remain here, and as soon all the hannoverian troops, which are quartered in the interior of the country, have passed this city, these troops will also leave us, and return to England, which we expect will be next Wednesday or Thursday. Lord Cathcart goes off on Monday for Cuxhaven to embark there.”
                